DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/22/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Terminal Disclaimer
3.	The terminal disclaimer filed on 01/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,341,564; 10,587,808; 10,574,894 and 11,025,824 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
4	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6. 	 Regarding claim 1, the prior art does not teach or fairly suggest “…the observed trajectory reflecting positions of the image capture device at the different moments within the capture duration, the observed trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture 

7. 	Claims 2-10 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

8. 	 Regarding claim 11, the prior art does not teach or fairly suggest “…the observed trajectory reflecting positions of the image capture device at the different moments within the capture duration, the observed trajectory including a first portion corresponding to a first moment within the capture duration and a second portion corresponding to a second moment subsequent to the first moment within the capture duration; stabilizing, by the one or more processors, the observed trajectory to determine a capture trajectory of the image capture device based on a look ahead of the observed trajectory, the look ahead of the observed trajectory including use of a subsequent portion of the observed trajectory to stabilize a preceding portion of the capture trajectory; determining, by the one or more processors, orientations of capture 

9. 	Claims 12-20 depend on allowable claim 11. Therefore, the dependent claims are also held allowable.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/09/2022